Citation Nr: 0101683	
Decision Date: 01/22/01    Archive Date: 01/31/01

DOCKET NO.  96-12 372	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the left 
upper extremity claimed to be the result of Department of 
Veterans Affairs (VA) medical treatment.

2.  Entitlement to disability benefits under the provisions 
of 38 U.S.C.A. § 1151 for additional disability of the lower 
back claimed to be the result of VA medical treatment.


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel

INTRODUCTION

The veteran served on active duty from November 1971 to May 
1972.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama which denied benefits under the 
provisions of 38 U.S.C.A. § 1151.  In May 1998, the Board 
remanded the issues to the RO for further development.  As 
discussed below, the Board finds that due process mandates 
another remand.


REMAND

During the pendency of this appeal, there was a significant 
change in the law.  Specifically, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), among other things, redefined the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist.  Due to this change in the law, a remand is 
required in this case for compliance with the notice and duty 
to assist provisions contained in the new law.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  

In this instance, a remand is necessary in order to correct a 
procedural or due process defect.  Specifically, by 
correspondence dated in September 2000, the veteran noted 
that he had changed his Power of Attorney to the Disabled 
American Veterans in Montgomery; however, the only VA Form 
21-22 (Appointment of Veterans Service Organization as 
Claimant's Representative) associated with the claims file 
designates the Alabama Department of Veterans Affairs as his 
representative.  In view of the circumstances, the Board 
believes that additional development is necessary in order to 
clarify whom, if anyone, the veteran wishes to be his 
representative.

Further, by the same September 2000 correspondence, the 
veteran requested a "hearing before the Board."  Later in 
the letter, he noted that he desired "a hearing before the 
Board in Montgomery."  The RO subsequently sought 
clarification from the veteran regarding his request for a 
hearing before the Board.  He was told that if he no longer 
desired a hearing, he should provide a reply in writing to 
that effect.  There is no indication in the file that the 
veteran responded to the letter.  As Travel Board hearings 
are scheduled by the RO, the case will be returned to the RO 
to schedule a Travel Board hearing before a Member of the 
Board at the RO.  Finally, the veteran is informed that he 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claims and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following developments:

1. The veteran should be asked to specify 
in writing or by execution of a VA Form 
21-22 or similar form, whom he wishes to 
act as his representative.  If he desires 
the Disabled American Veterans, the 
Alabama Department of Veterans Affairs, 
or some other entity, that matter should 
be clearly set forth on a new, and fully 
completed form.  If a representative is 
appointed, he or she should be given an 
opportunity to review the claims folder, 
and a reasonable time in which to submit 
a presentation on the veteran's behalf.  
If he takes no action, including 
specifically revoking the power of 
attorney designation on file, the State 
Department of Veterans' Affairs will 
serve as his representative.

2.  Thereafter, the RO should schedule 
the veteran for a hearing before a Member 
of the Board at the RO, in accordance 
with applicable procedures, and notice 
should be sent to the veteran and to his 
representative, as required.  If the 
veteran desires to withdraw the hearing 
request, and proceed on the evidence of 
record, such hearing request should be 
withdrawn in writing at the RO.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


